
	

113 HR 2598 IH: Building Efficiently Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2598
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Langevin (for
			 himself, Mr. Blumenauer, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  depreciation recovery periods for energy efficient commercial buildings, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Building Efficiently Act of
			 2013.
		2.Shorter
			 depreciation recovery periods for energy efficient buildings
			(a)25-Year recovery
			 period for energy efficient nonresidential real property
				(1)In
			 generalSection 168(e)(3) of the Internal Revenue Code of 1986 is
			 amended by inserting after subparagraph (F) the following new
			 subparagraph:
					
						(G)25-year
				propertyThe term
				25-year property means any qualified energy efficient
				nonresidential real
				property.
						.
				(2)Qualified energy
			 efficient nonresidential real property definedSubsection (i) of
			 section 168 of such Code is amended by adding at the end the following:
					
						(20)Qualified
				energy efficient nonresidential real property
							(A)In
				generalThe term
				qualified energy efficient nonresidential real property means a
				building which is nonresidential real property which is described in
				subparagraph (B), (C), or (D).
							(B)New or
				reconstructed buildingA building is described in this
				subparagraph if—
								(i)the certification
				requirements of subparagraph (E) with respect to the building are met,
								(ii)the original use
				of the building commences with the taxpayer, and
								(iii)the building is
				placed in service after the date of the enactment of this paragraph.
								(C)Improvements to
				existing buildingA building
				is described in this subparagraph if, only after improvements are made to the
				building—
								(i)the certification requirements of
				subparagraph (E) with respect to the building are met,
								(ii)the original use
				of the improved building commences with the taxpayer,
								(iii)the improved
				building is placed in service after the date of the enactment of this
				paragraph, and
								(iv)the taxpayer elects to the application of
				this paragraph with respect to the building.
								(D)Buildings
				acquired by purchaseA building is described in this subparagraph
				if the building—
								(i)is
				acquired by purchase from an unrelated person,
								(ii)meets the
				certification requirements of subparagraph (E), and
								(iii)is placed in service after the date of the
				enactment of this paragraph.
								(E)Certification
				requirementsThe requirements
				of this subparagraph are met if, with respect to a building, the building is
				certified in accordance with section 179D(d)(6) as being constructed,
				reconstructed, or retrofitted, as the case may be, under a plan designed to
				reduce energy and power consumption of the building by 40 percent or more in
				comparison to—
								(i)in
				the case a retrofits made to an existing building, the baseline annual energy
				and power consumption of the building, or
								(ii)in any other
				case, a reference building which meets the minimum requirements of Standard
				90.1–2004 using methods of calculation under section 179D(d)(2).
								(F)Baseline annual
				energy and power consumptionThe baseline annual energy and power
				consumption of any building shall be determined by using—
								(i)a
				building energy performance benchmarking tool designated for purposes of this
				paragraph by the Administrator of the Environmental Protection Agency, which is
				based upon energy and power consumption data during the 1-year period ending on
				the date on which retrofits under the plan are placed in service, or
								(ii)such other
				methods of calculation as certified by the Secretary in accordance with
				179D(d)(3).
								(G)Standard
				90.1–2004The term Standard 90.1–2004 means Standard
				90.1–2004 of the American Society of Heating, Refrigerating, and Air
				Conditioning Engineers and the Illuminating Engineering Society of North
				America (as in effect on July 30, 2012).
							(H)Related
				personsFor purposes of
				subparagraph (D), a person is related to another person if—
								(i)the persons are
				members of an affiliated group (as defined in section 1504), or
								(ii)the persons have
				a relationship described in subsection (b) of section 267; except that, for
				purposes of this clause, the phrase 80 percent or more shall be
				substituted for the phrase more than 50 percent each place it
				appears in such subsection and rules similar to the rules of subsections (c)
				and (e) (other than paragraphs (4) and (5) thereof) shall apply.
								(I)Denial of double
				benefitIf this section applies to a building by reason of
				subsection (e)(3)(G), the deduction under section 179D shall not be
				allowed.
							.
				(b)20-Year recovery
			 period for energy efficient residential rental property
				(1)In
			 generalSubparagraph (F) of section 168(e)(3) of such Code
			 (relating to 20-year property) is amended to read as follows:
					
						(F)20-year
				propertyThe term 20-year property means—
							(i)initial clearing
				and grading land improvements with respect to any electric utility transmission
				and distribution plant, and
							(ii)any qualified energy efficient residential
				rental
				property.
							.
				(2)Qualified energy
			 efficient residential rental property definedSubsection (i) of
			 section 168 of such Code, as amended by subsection (a), is amended by adding at
			 the end the following:
					
						(21)Qualified
				energy efficient residential rental property
							(A)In
				generalThe term
				qualified energy efficient nonresidential real property means a
				building which is residential rental property which is described in
				subparagraph (B), (C), or (D).
							(B)New or
				reconstructed buildingA building is described in this
				subparagraph if—
								(i)the certification
				requirements of subparagraph (E) with respect to the building are met,
								(ii)the original use
				of which commences with the taxpayer, and
								(iii)the building is
				placed in service after the date of the enactment of this paragraph.
								(C)Improvements to
				existing buildingA building
				is described in this subparagraph if, only after improvements are made to the
				building—
								(i)the certification requirements of
				subparagraph (E) with respect to the building are met,
								(ii)the original use
				of the improved building commences with the taxpayer,
								(iii)the improved
				building is placed in service after the date of the enactment of this
				paragraph, and
								(iv)the taxpayer
				elects to the application of this paragraph with respect to the
				building.
								(D)Buildings
				acquired by purchaseA building is described in this subparagraph
				if the building—
								(i)is
				acquired by purchase from an unrelated person,
								(ii)meets the
				certification requirements of subparagraph (E), and
								(iii)is placed in service after the date of the
				enactment of this paragraph.
								(E)Certification
				requirementsThe requirements
				of this subparagraph are met if, with respect to a building, the building is
				certified in accordance with section 45L(d) as being constructed,
				reconstructed, or retrofitted, as the case may be, under a plan designed to
				reduce energy and power consumption of the building by 40 percent or more in
				comparison to—
								(i)in
				the case a retrofits made to an existing building, the baseline annual energy
				and power consumption of the building, or
								(ii)in any other case, a reference building
				which meets the minimum requirements of the International Energy Conservation
				Code 2004 using methods of calculation under section 45L(d).
								(F)Baseline annual
				energy and power consumptionThe baseline annual energy and power
				consumption of any building shall be determined by using—
								(i)a
				building energy performance benchmarking tool designated for purposes of this
				paragraph by the Administrator of the Environmental Protection Agency, which is
				based upon energy and power consumption data during the 1-year period ending on
				the date on which retrofits under the plan are placed in service, or
								(ii)such other
				methods of calculation as certified by the Secretary in accordance with
				45L(d).
								(G)Related
				personsFor purposes of
				subparagraph (D), a person is related to another person if—
								(i)the persons are
				members of an affiliated group (as defined in section 1504), or
								(ii)the persons have
				a relationship described in subsection (b) of section 267; except that, for
				purposes of this clause, the phrase 80 percent or more shall be
				substituted for the phrase more than 50 percent each place it
				appears in such subsection and rules similar to the rules of subsections (c)
				and (e) (other than paragraphs (4) and (5) thereof) shall apply.
								(H)Denial of double
				benefitIf this section applies to a building by reason of
				subsection (e)(3)(F)(ii), the deduction under section 179D shall not be
				allowed.
							.
				(c)Conforming
			 amendments
				(1)The table
			 contained in section 168(c) of such Code is amended by inserting after the item
			 relating to 20-year property the following new item:
					
						
							
								
									25-year property25 years
									
								
							
						.
				(2)The table contained in section 467(e)(3)(A)
			 of such Code is amended—
					(A)by inserting
			 which is not 25-year property after nonresidential real
			 property, and
					(B)by inserting after
			 the item relating to residential rental property and nonresidential real
			 property the following new item:
						
							
								
									
										25-year property19 years.
										
									
								
							.
					(3)Clauses (iv), (v),
			 and (ix) of section 168(e)(3)(E) of such Code are each amended by inserting
			 (not described in subparagraph (G)) after
			 property.
				(d)Requirement To
			 use straight line methodParagraph (3) of section 168(b) of such
			 Code (relating to property to which straight line method applies) is amended by
			 redesignating subparagraphs (F), (G), (H), and (I) as subparagraphs (G), (H),
			 (I), and (J), respectively, and by inserting after subparagraph (E) the
			 following new subparagraph:
				
					(F)Property described in subsection
				(e)(3)(F)(ii) or subsection
				(e)(3)(G).
					.
			(e)Alternative
			 systemThe table contained in
			 section 168(g)(3)(B) of such Code is amended by striking the item relating to
			 subparagraph (F) and inserting the following new items:
				
					
						
							
								(F)(i)25
								
								 (F)(ii)20
								
								 (G)25
								
							
						
					.
			(f)Effective
			 DateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2012.
			
